DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, there is no teaching or suggestion in the art of record disclosing a device comprising a gate structure including a gate electrode and a first molecular cluster thin film having ionic clusters including at least two bonded atoms that are different, the first molecular cluster thin film positioned between the gate electrode and the channel region, in combination with all other limitations of claim 1.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-9.
Regarding claims 10-13, there is no teaching or suggestion in the art of record disclosing a device comprising the combination of limitations of claim 10, wherein the first metal film that is in contact with the source region includes first molecular clusters and the second metal film in contact with the drain region includes second molecular clusters. Therefore, independent claim 10 is deemed allowable along with its dependent claims 11-13.
Regarding claims 14-20, there is no teaching or suggestion in the art of record disclosing a structure comprising the combination of limitations of claim 14, wherein the gate stack includes a first molecular cluster thin film and a gate electrode over the first molecular cluster thin film, the first molecular cluster thin film being between the gate electrode and the channel region and includes ionic clusters having at least two bonded atoms that are different. Therefore, independent claim 14 is deemed allowable along with its dependent claims 15-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/15/22